Case 1:19-cv-25046-RNS Document 24 Entered on FLSD Docket 12/24/2019 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 19-CV-25046-Scola



  FEDERAL TRADE COMMISSION,

         Plaintiff,

         v.

  ON POINT GLOBAL LLC, et al.,

         Defendants.


   EXPEDITED MOTION TO EXTEND TEMPORARY RESTRAINING ORDER AS TO
       ROBERT ZANGRILLO, DRAGON GLOBAL LLC, DRAGON GLOBAL
     MANAGEMENT LLC, DRAGON GLOBAL HOLDINGS LLC, AND ON POINT
                       CAPITAL PARTNERS LLC

         Pursuant to Federal Rule of Civil Procedure 65(b)(2), the Plaintiff Federal Trade
  Commission (“FTC”) moves to extend the Temporary Restraining Order this Court entered on
  December 13, 2019 (“TRO,” ECF No. 17), as to certain defendants, through the preliminary
  injunction hearing scheduled in this matter for January 10, 2020. The FTC filed its complaint
  and moved ex parte for a TRO on December 9, 2019, and the Court granted the FTC’s motion on
  December 13. The TRO is scheduled to expire on Friday, December 27, 2019 (TRO p.22), but
  the hearing on the FTC’s motion for a preliminary injunction is not scheduled until January 10,
  2020, at 9 a.m. (TRO p.21). Pursuant to Local Rule 7.1(d)(2), the FTC therefore respectfully
  requests an expedited ruling on this Motion by December 27, 2019, to prevent a lapse between
  expiration of the TRO and a ruling on the FTC’s motion for a preliminary injunction.
         On December 23, 2019, all parties except Individual Defendant Robert Zangrillo and
  Corporate Defendants Dragon Global LLC, Dragon Global Management LLC, Dragon Global
  Holdings LLC, and On Point Capital Partners LLC (collectively, “Zangrillo Defendants”)
  reached, and the FTC filed, stipulations to keep the TRO in place through the preliminary
  injunction hearing. ECF Nos. 20, 21. Counsel for the Zangrillo Defendants declined to stipulate


                                                  1
Case 1:19-cv-25046-RNS Document 24 Entered on FLSD Docket 12/24/2019 Page 2 of 9



  to an unmodified extension of the TRO and objected to the application of the TRO and its asset
  freeze to the Zangrillo Defendants. The FTC therefore makes this Motion.
         As the FTC demonstrated in its TRO Motion (ECF No. 4) and exhibits in support, the
  FTC is likely to prevail on the merits of its action, and the balance of the equities favors entry of
  a TRO and preliminary injunction against the Zangrillo Defendants. See FTC v. IAB Mktg.
  Assoc., LP, 746 F.3d 1228, 1232 (11th Cir. 2014). The FTC’s TRO Motion demonstrated in
  detail that the Defendants’ websites, operating under the name “On Point Global,” falsely
  claimed to offer government services, like driver’s license renewals and eligibility
  determinations for public benefits. Instead they provided only PDFs of publicly available
  information. TRO Mot. pp.1-13. Defendants’ websites violate the FTC Act because they made
  representations that were likely to mislead reasonable consumers and that were material to
  consumers’ decisions. FTC v. Tashman, 318 F.3d 1273, 1277 (11th Cir. 2003).
         Furthermore, the FTC’s TRO Motion demonstrated that the Corporate Defendants,
  including the corporate Zangrillo Defendants, acted as a common enterprise and will thus be
  jointly liable for their deceptive activities. See FTC v. Lanier Law, LLC, 715 F. App’x 970, 979
  (11th Cir. 2017); FTC v. Pointbreak Media, LLC, 376 F. Supp. 3d 1257, 1270 (S.D. Fla. 2019).
  As described in detail in the FTC’s TRO Motion, pp.16-19, the entity Zangrillo Defendants
  (under the name “Dragon Global”) and the other Corporate Defendants (under the name “On
  Point Global”) operate under common control; share officers, employees, and office space; and
  commingle their funds. The three “venture partners” in the Dragon Global entities are Robert
  Zangrillo, Burton Katz, and Bob Bellack, PX1 Att. G p.2,1 who are, respectively, the chairman,
  CEO, and CFO of On Point Global, PX1 Atts. E p.5, AU pp.46, 61. Dragon Global’s website2


  1
   Citations are to both exhibits filed with the FTC’s TRO Motion as PX1 through PX17 (ECF
  No. 4), and to exhibits filed with this Motion as PX18 through PX22.
  2
    On December 23, 2019, the FTC’s investigator accessed Dragon Global’s website and
  discovered it had been altered to remove references to Burton Katz and several references to On
  Point Global. PX18 ¶¶11-14, Att. B. A cached version of part of the site showed that on
  December 14, 2019 – two days before the TRO was served – it contained Katz’s bio, which was
  later removed. Id. ¶13, Att. B; see p.5 infra (service of TRO). As of December 23, however, the
  Dragon Global site still referred to On Point Global as Dragon Global’s “current early-stage
  control investment.” PX18 ¶14, Att. B. Furthermore, Defendant Robert Zangrillo’s LinkedIn
  page was altered to remove references to On Point Global. Id. ¶15, Att. C. The FTC continues
  to investigate these alterations; if they were made following service of the TRO on the Dragon
  Global entities, as appears likely, they constitute contempt of the TRO provision prohibiting the
                                                    2
Case 1:19-cv-25046-RNS Document 24 Entered on FLSD Docket 12/24/2019 Page 3 of 9



  and On Point Global’s website listed the same roster of “advisors” with the same head shots.
  Compare PX1 Att. G p.2 with Att. E p.5. Dragon Global’s short roster of employees (Dede
  Loftus and Megan Black, PX1 Att. G p.2) signed documents and performed work for On Point
  Global and its subsidiaries, and On Point Global paid Dragon Global quarterly to cover Black’s
  salary. PX1 Atts. AU p.26, BA pp.2-3 (Dede Loftus signed documents); PX18 Att. A p.13
  (email from On Point officer to Megan Black (megan@dragonglobal.com) requesting “megan
  please add this document to the on point corporate data room”); PX18 Att. A pp.3-11 (invoices
  from Dragon Global to On Point Global for rent and “Salary for Megan Black”). In most
  instances, Dragon Global lists a UPS Store as its address, PX1 ¶¶197, 212, Att. BA pp.7-8, PX9
  Att. E, but its LinkedIn page listed On Point Global’s headquarters at 350 NE 60th Street in
  Miami as Dragon Global’s address, PX1 Att. AU p.59. Indeed, Zangrillo acquired the
  headquarters building for On Point through a company called “Magic City Properties,” which is
  Dragon Global’s branding for its Miami real-estate development projects. PX1 Atts. AU p.46,
  BD pp.1, 3-4; PX12 Att. C pp.35-40; PX18 Att. A pp.138-141. Dragon Global also rents office
  space in California, but On Point Global and its subsidiary Issue Based Media have paid the rent.
  PX1 ¶¶199-200; PX18 Att. A pp.3-11; PX19 ¶5. Dragon Global sublets part of that space, but
  the subtenant pays rent interchangeably to On Point Global and Dragon Global. PX1 ¶¶197-199;
  PX19 ¶5. Inside that California office, the receiver’s personnel found flyers and papers related
  to LivingHealthy.com,3 a domain asset On Point Global recently purchased. PX18 ¶17, Att. A
  pp.75-77; PX19 ¶5; see also PX1 Att. AZ p.4 (On Point Global officer Brent Levison obtained
  privacy protection for the domain LivingHealthy.com).
         Similarly, Individual Defendant Robert Zangrillo is individually liable for the common
  enterprise’s deceptive actions and should thus be restrained by a TRO and, following a hearing, a
  preliminary injunction with asset freeze provisions. See FTC v. Gem Merch. Corp., 87 F.3d 466,
  469 (11th Cir. 1996) (asset freeze is appropriate to preserve the possibility of final relief). An



  defendants from altering or erasing any website or webpage operated on the Defendants’ behalf.
  TRO p.11.
  3
   Like the Dragon Global website and Zangrillo’s LinkedIn, the FTC’s investigator visited
  LivingHealthy.com on December 23, 2019, and found that it had been altered to remove all
  content. PX18 ¶16. She determined via Google Cache that it contained content as recently as
  December 12, 2019, on which date it listed On Point Global’s 350 NE 60th St. address on its
  contact page. PX18 ¶16, Att. D.
                                                    3
Case 1:19-cv-25046-RNS Document 24 Entered on FLSD Docket 12/24/2019 Page 4 of 9



  individual defendant is personally subject to injunctive and equitable monetary relief if he (1)
  “participated directly in the practices or acts or had the authority to control them” and (2) “had
  some knowledge of the practices.” Gem Merch. Corp., 87 F.3d 466, 470 (11th Cir. 1996).
         As described in detail in the TRO Motion, pp.21-22, Zangrillo participated in the
  common enterprise’s deceptive activities, had the authority to control them, and knew what they
  were doing. He is the chairman and co-owner of On Point Global (through his holding company,
  On Point Capital Partners) and the partner and founder of Dragon Global. PX1 Atts. BA pp. 16,
  7-9; PX12 Att. C p.115. On Point Global CEO Burton Katz wrote a letter to On Point’s staff
  noting that “Dragon Global believes OnPoint can be one of the next big consumer internet plays
  and Bob [Zangrillo] will be personally involved joining us as our first Chairman. I would like
  you to give Bob a big “OnPoint” welcome when you see him around the office.” PX18 Att. A
  pp.139-140. As chairman, Zangrillo approved On Point’s corporate resolutions and activities,
  including a $7.2 million loan On Point obtained, domain purchases, personnel decisions, and
  more. PX18 Att. A pp.65-136. Zangrillo also co-owns DG DMV with Katz, which holds the
  website DMV.com, and the signature card for its bank account lists him as “Mgr/Owner with
  Control of the Entity.” PX12 Att. F p.55; see PX13 p.2 (DG DMV owns dmv.com). Zangrillo
  obtained privacy services for the domain onpointguides.com, which hosted Defendants’
  “reference guides” prior to September 2019. PX1 ¶¶24, 138, 180, Atts. F, AZ p.13. Indeed, his
  social media posts demonstrated his knowledge of his companies’ activities, describing On
  Point’s sale of “reference guides” and monetization of consumer data. PX1 Att. AU pp.46-47.
  In addition, in January 2018, Zangrillo posted a picture on his Instagram profile featuring him
  and Katz in Uruguay, where On Point subsidiary G8 Labs operates. PX1 Atts. AS, AV p.2.
  Zangrillo profited handsomely from his companies’ deceptive activities, as he held an On Point
  corporate card and charged thousands of dollars each month on both that card and his personal
  card for “expenses,” including for expensive meals and trips all over the country. PX18 Att. A
  pp.19-22, 25-61; PX19 ¶4 (Zangrillo had company AmEx card). Wire records show that
  Zangrillo personally received at least $2,798,877.30 in transfers from On Point Global and its
  subsidiary Cambridge Media Series. PX1 ¶192.
         Finally, Zangrillo and his companies are already in contempt of the TRO, and their
  contempt should not be rewarded with a free pass to dissipate assets and destroy evidence before
  the Court can rule on a preliminary injunction. A TRO binds parties who have actual notice of

                                                   4
Case 1:19-cv-25046-RNS Document 24 Entered on FLSD Docket 12/24/2019 Page 5 of 9



  the order, which may be given “by personal service or otherwise.” Fed. R. Civ. P. 65(d)(2)(A).
  Indeed, the TRO itself provides that it may be served on parties and non-parties “by any means,”
  including, among others, “electronic mail” or “private process servers.” TRO p.21. Zangrillo
  received the TRO by email at several email addresses at 11:43 a.m. on December 16, 2019, and
  sent a read receipt confirmation from one of those emails at 11:49 a.m. on the same day.4 PX20;
  PX18 Att. A p.63 (Zangrillo used email “bob@zangrillo.com”). Additionally, while Zangrillo’s
  notice of the TRO is imputed to his companies, see, e.g., FTC v. Neiswonger, 494 F. Supp. 2d
  1067, n.18 (E.D. Mo. 2007), process servers delivered the TRO, summons, complaint, and
  motion papers to the registered agents for Zangrillo’s four entities at 1:10 p.m. on December 16,
  2019. PX21. Despite the TRO’s clear and definite order to provide financial disclosures within
  5 days of receipt of the TRO, TRO pp.9-10, none of the Zangrillo Defendants have provided the
  required disclosures. On the evening of December 23 – the deadline for the disclosures –
  counsel for the Zangrillo Defendants for the first time demanded a nearly two-week extension to
  January 3 to provide disclosures, which the FTC did not agree to. Furthermore, as noted above,
  the Dragon Global website, Zangrillo’s LinkedIn page, and LivingHealthy.com were all altered
  in recent days, raising concerns that Zangrillo and his companies have already altered or
  destroyed evidence despite the TRO’s order to the contrary. See n.2 and n.3 supra.
         While the Zangrillo Defendants may at least partially purge their contempt before the
  preliminary injunction hearing by submitting financial disclosures, they cannot meet that burden


  4
    About an hour after Zangrillo received service of the TRO, a process server arrived at
  Zangrillo’s home with an additional copy of the TRO, plus the complaint, summons, and motion
  papers. PX22. The server determined, both visually and by speaking with Zangrillo’s boat
  captain, attorney, and an unidentified woman, that Zangrillo was home, and repeatedly told all of
  these individuals the purpose of his visit. Id. Zangrillo attempted to evade service by refusing to
  come to the door, but the server left the papers at Zangrillo’s home. Id. Through his counsel,
  Zangrillo has indicated he intends to contest service. Such a challenge would be unfounded, as
  Florida courts have held that service of process is not “a game of tag” in which a defendant
  “might gain instantaneous immunity by calling ‘King’s X.’” Haney v. Olin Corp., 245 So. 2d
  671, 673 (Fla. 4th DCA 1971). Where the defendant is present and aware of the purpose of the
  server’s visit, he cannot evade service simply by refusing to open the door; under such
  circumstances, Florida courts and district courts following Florida law find service proper when
  the server leaves the papers at the door. See Scotlynn US Division, Inc. v. Valdez, 2015 WL
  13734078, at *3-4 (M.D. Fla. Sept. 2, 2015) (and cases cited therein); Kennedy v. Grova, 2012
  WL 1368139, at *2-3 (S.D. Fla. April 19, 2012) (and cases cited therein). Furthermore, even if
  Zangrillo challenges service of process, there is no dispute that he received the TRO by email
  before noon on December 16, 2019, which is the only trigger for the obligations of the TRO.
                                                   5
Case 1:19-cv-25046-RNS Document 24 Entered on FLSD Docket 12/24/2019 Page 6 of 9



  either by attacking the Court’s TRO, see Maggio v. Zeitz, 333 U.S. 56, 69 (1948) (“a contempt
  proceeding does not open to reconsideration the legal or factual basis of the order alleged to have
  been disobeyed”) or asserting Zangrillo’s Fifth Amendment right against self-incrimination
  (which the entity defendants do not possess). United States v. Rylander, 460 U.S. 752, 758
  (1980) (assertion of the Fifth Amendment “has never been thought to be in itself a substitute for
  evidence that would assist in meeting a burden of production.”); Braswell v. United States, 487
  U.S. 99, 116 (1988) (corporations do not possess Fifth Amendment right against self-
  incrimination). Should the Zangrillo Defendants ultimately refuse to comply with the TRO’s
  disclosure provisions, the FTC will seek to hold them in contempt.
         For the foregoing reasons, the FTC respectfully requests that the Court extend the
  Temporary Restraining Order through January 10, 2019, to restrain the Zangrillo Defendants
  until the Court holds a hearing and rules on the FTC’s motion for a preliminary injunction as to
  all defendants.
                                CERTIFICATION OF COUNSEL
         The undersigned counsel conferred by e-mail with counsel for the Zangrillo Defendants
  on December 21, 22, and 23, but was unable to reach resolution of the issues presented in this
  motion. Specifically, undersigned counsel sought a stipulation to extend the TRO as entered by
  e-mail at 11:07 a.m. on December 21. Counsel for the Zangrillo Defendants and the FTC
  exchanged emails on December 22 and 23 regarding the parties’ positions on the Temporary
  Restraining Order. By 6 p.m. on December 23, the parties were unable to reach agreement, and
  the FTC stated that it would file this motion. Counsel for the Zangrillo Defendants requested
  that the FTC note their objection to an unmodified TRO and asset freeze as to their clients.




                                                   6
Case 1:19-cv-25046-RNS Document 24 Entered on FLSD Docket 12/24/2019 Page 7 of 9



  Dated: December 24, 2019           Respectfully submitted,

                                     /s/ Sarah Waldrop
                                     Sarah Waldrop, Special Bar No. A5502583
                                     (202) 326-3444; swaldrop@ftc.gov
                                     Sana Chaudhry, Special Bar No. A5502350
                                     (202) 326-2679; schaudhry@ftc.gov
                                     Federal Trade Commission
                                     600 Pennsylvania Ave NW, CC 9528
                                     Washington, DC 20580
                                     Facsimile: (202) 326-3197
                                     Attorneys for Plaintiff, Federal Trade Commission




                                        7
Case 1:19-cv-25046-RNS Document 24 Entered on FLSD Docket 12/24/2019 Page 8 of 9



                                  CERTIFICATE OF SERVICE

  I hereby certify that, on December 24, 2019, a true and correct copy of the foregoing was served
  on all counsel of record via the method indicated below.

  Counsel for Defendants Burton Katz, Brent Levison, Elisha Rothman, Christopher
  Sherman, On Point Global LLC, On Point Employment LLC, On Point Guides LLC, DG
  DMV LLC, On Point Domains LLC, Final Draft Media LLC, Cambridge Media Series
  LLC, Issue Based Media LLC, Bella Vista Media Ltd., Carganet S.A., Direct Market LLC,
  Bluebird Media LLC, Borat Media LLC, Bring Back the Magic Media LLC, Chametz
  Media LLC, Chelsea Media LLC, Coinstar Media LLC, Domain Development Studios
  LLC, Domain Dividends Media LLC, Eagle Media LLC, Falcon Media LLC, GNR Media
  LLC, Island Media LLC, Leatherback Media Group LLC, Macau Media LLC, CEG
  Media LLC, MBL Media Ltd. Inc., Orange and Blue Media LLC, Orange Grove Media
  LLC, Panther Media LLC, Pirate Media LLC, Pivot Media Group LLC, PJ Groove Media
  LLC, Sandman Media Group LLC, Shadow Media LLC, Skylar Media LLC, Slayer
  Billing LLC, Spartacus Media LLC, Very Busy Media LLC, Wasabi Media LLC,
  Yamazaki Media LLC, Bronco Family Holdings LP, BAL Family LP, Cardozo Holdings
  LLC, 714 Media Ltd., Mac Media Ltd., License America Management LLC, License
  America Holdings LLC, and Blackbird Media LLC (via mail (to be sent 12/26/19 due to
  mail holiday) and email):

  Jonathan B. New (jnew@bakerlaw.com)
  Linda A. Goldstein (lgoldstein@bakerlaw.com)
  Robert W. Thielhelm, Jr. (rthielhelm@bakerlaw.com)
  Jimmy Fokas (jfokas@bakerlaw.com)
  Patrick Campbell (pcampbell@bakerlaw.com)
  Lauren P. Lyster (llyster@bakerlaw.com)
  Baker Hostetler
  45 Rockefeller Plaza
  New York, NY 10111

  Counsel for Defendants Arlene Mahon and Waltham Technologies LLC
  (via mail (to be sent 12/26/19 due to mail holiday) and email):

  Xavier A. Franco (xfranco@mcper.com)
  McArdle, Pérez & Franco, P.L.
  255 Alhambra Cir, Suite 925
  Coral Gables, FL 33134

  Justin B. Kaplan (jkaplan@difalcofernandez.com)
  DiFalco, Fernandez & Kaplan
  777 Brickell Ave, Suite 630
  Miami, FL 33131




                                                 1
Case 1:19-cv-25046-RNS Document 24 Entered on FLSD Docket 12/24/2019 Page 9 of 9



  Counsel for Defendants Robert Zangrillo, Dragon Global LLC, Dragon Global
  Management LLC, Dragon Global Holdings LLC, and On Point Capital
  Partners LLC (via mail (to be sent 12/26/19 due to mail holiday) and email):

  Matthew Schwartz (mlschwartz@bsfllp.com)
  John Zach (jzach@bsfllp.com)
  Sara Winik (swinik@bsfllp.com)
  Boies Schiller Flexner LLP
  55 Hudson Yards, 20th Floor
  New York, NY 10001

  Counsel for Receiver Melanie E. Damian (via CM/ECF):

  Kenneth D. Murena (kmurena@dvllp.com)
  Damian & Valori, LLP
  1000 Brickell Avenue, Suite 1020
  Miami, FL 33131



                                                 /s/ Sarah Waldrop
                                                 Sarah Waldrop




                                             2
